Title: From George Washington to John Blagg, 2 February 1756
From: Washington, George
To: Blagg, John

 

[Alexandria, 2 February 1756]
To Lieutenant John Blagg, of the Virginia Regiment.

You are Hereby ordered to proceed with the utmost dispatch to Winchester; there to take upon you the Command of the Troop of Light Horse, and such other Soldiers as you shall find Quartered there.
You are to govern yourself strictly by the orders which you will receive there inclosed by Captain Stewart; he being directed to leave you the same orders which he received, when posted to that command. If Captain Stewart has been prevented from leaving the command there at your arrival; he is to remain there, and you are to proceed to Watkins’s Ferry; there to take upon you the Command of the Party under Ensign Deane, sent to Relieve Lieutenant Lomax. And are to observe the same Instructions which he received concerning the Stores, &c. at that place. In this case, Ensign Deane is to proceed immediately to his Company at the Fort. So soon as you arrive at Winchester, you are to dispatch William Jenkins with Letters, &c. to Fort Cumberland. Given &c. at Alexandria, February 2d 1756.
